Citation Nr: 0806899	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  97-33 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to May 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 RO rating 
decision that denied service connection for PTSD and also 
denied service connection for generalized anxiety 
disorder/depressive disorder not otherwise specified.  The 
veteran appealed only the denial of service connection for 
PTSD.  

The Board issued a decision in May 2000 denying service 
connection for the claimed PTSD.  The veteran thereupon 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In an October 2000 Order, the Court granted a Joint Motion of 
the parties to vacate the Board's May 2000 decision and to 
remand the case back to the Board for further action.  

The Board remanded the case to the RO for actions in 
compliance with the Court's order in August 2001.  In August 
2002 the Board issued a decision once again denying service 
connection.  The veteran once again appealed to the Court.  

In a March 2003 Order, the Court granted a Joint Motion of 
the parties to vacate the Board's August 2002 decision and to 
remand the case back to the Board.  The Board thereupon 
remanded the case back to the RO for actions in compliance 
with the Court's order.  

The Board issued a decision in August 2004 once again denying 
the claim.  The veteran once again appealed to the Court.  In 
November 2006 the Court vacated the Board's August 2004 
decision and remanded the case back to the Board.  

In July 2007, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for actions 
in compliance with the Court's order.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran is not shown to have had combat with the 
enemy in connection with his active service in the Republic 
of Vietnam.  

3.  A medically supportable diagnosis of PTSD is not 
established by the competent evidence of record.  

4.  A current, innocently acquired psychiatric disorder, 
including an anxiety disorder or mood disorder, is not shown 
to be due to any event or incident of the veteran's period of 
military service.  


CONCLUSION OF LAW

The veteran does not have a an innocently acquired 
psychiatric disability, to include PTSD, due to disease or 
injury that was incurred in or aggravated by his active 
service; nor may a psychosis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating decision on appeal was issued in August 1997, 
prior to the enactment of VCAA.  In January 2004, during the 
course of this appeal, the RO sent the veteran a letter 
advising him that to establish service connection, the 
evidence must show an injury in service or a disease that 
began in or was made worse during military service, or an 
event causing an injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in service.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was been afforded ample opportunity to submit such 
information and evidence prior to issuance of the 
Supplemental Statement of the Case (SSOC) in March 2004.  

The January 2004 letter advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter also advised the veteran 
that that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities if authorized 
by the veteran to do so.  

The Board finds that the RO's letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

While the evidence does not show that the RO expressly 
complied with the fourth content-of-notice requirement (a 
request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim), the Board 
finds that the requirement is constructively satisfied.  

The veteran has been advised of the evidence required to 
support his claim, the respective duties of VA and the 
applicant to obtain evidence, and the evidence of record.  He 
was accordingly on notice to either provide any evidence in 
his possession not already of record, or to advise VA of the 
entity holding that information and authorize VA to pursue 
it.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision.  
This is logical, since the rating decision was issued prior 
to the enactment of the VCAA.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO has not advised the veteran of the fourth and fifth 
Dingess elements (degree of disability, and effective date 
pertaining to the disability.  However, the Board's action 
herein denies service connection for the claimed disorder, so 
no degree of disability or effective date will result from 
the Board's decision.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess in regard 
to the claim for service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR), service 
personnel record, and SSA disability record are on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran has been afforded appropriate VA medical 
examinations addressing current diagnosis and a medical 
opinion regarding nexus between the disability and military 
service, most recently in August 2007.  

The veteran does not contend, and the file does not show, 
that the examination was inadequate for rating purposes.  The 
Board accordingly finds no reason to remand for further 
examination.  

The veteran has also been advised of his right to appear and 
offer testimony at a hearing before the RO's hearing officer 
and/or before the Board, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection specifically for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

As a threshold matter, the Board's decision in August 2004 
found that two stressors claimed by the veteran were credible 
and verified: an accident in which a member of the veteran's 
unit shot himself to death and incidents in which the 
veteran's unit was subjected to rocket and mortar attacks.  

However, accepting the veteran's claimed stressor as verified 
does not equate to a finding of PTSD, for that is a medical 
determination.  Cohen v. Brown, 10 Vet. App. 128, 143 (1997).  
The medical evidence regarding the diagnosis in this case is 
conflicting.  

A psychiatrist, Dr. RDM, examined the veteran in June 1995 
and arrived at a clinical impression of anxiety depression 
and insomnia associated with chronic pain, as well as 
evidence of a Major Affective Disorder, Depression with 
Homicidal/Suicidal Ideas and Depression Not Otherwise 
Specified (NOS).  

Dr. RDM noted the veteran's military service, to include in 
the Republic of Vietnam, as well as two post-service 
workplace accidents, but did not report a diagnosis of PTSD.  

In September 1995, a psychiatrist/neurologist, Dr. PRK, 
performed an independent medical evaluation and diagnosed 
adjustment disorder (unspecified) with symptoms including 
anxiety, depression and irritability, major depression in 
substantial remission, and possible alcohol abuse (denied by 
the veteran); Dr. PRK noted the veteran's service in the 
Republic of Vietnam but did not diagnose PTSD or relate any 
current disorder to that service.  

In February 1996, a psychologist, HSL, examined the veteran 
in support of the veteran's claim for SSA disability 
benefits.  Dr. SSA noted an affective disorder; he did not 
note an anxiety-related disorder to include PTSD.  

Thereafter, in May 1996, Dr. RDM opined that the veteran's 
diagnosis should be upgraded to depression with plus or minus 
psychosis and should also be upgraded to PTSD - Vietnam, 
based on the veteran's report of Vietnam-related nightmares, 
flashbacks and intrusive memories over the previous two 
years.  

In November 1996, a VA examiner noted that the veteran 
reported having nightmares about everything, including his 
Vietnam experiences, but denied any flashbacks or intrusive 
memories.  The VA examiner noted that the veteran had a long 
history of generalized anxiety disorder as well as symptoms 
of depression and that the only current PTSD symptom was 
nightmares.  The veteran also had a long history of alcohol 
abuse until 1990.  

The VA examiner diagnosed generalized anxiety disorder, 
depressive disorder NOS, and history of alcohol abuse.  Of 
note, he did not have the claims file or other treatment 
records available for review in conjunction with the 
examination.  

In April 1997, Drs. RDM and MBF noted symptoms of Vietnam 
PTSD (flashbacks, nightmares and sleep disorders), although 
they did not articulate a formal diagnosis of PTSD in those 
documents.  Based on the exchange of correspondence between 
Drs. RDM (a psychiatrist) and Dr. MBF (a primary care 
physician), it appears that Dr. MBF based his impression of 
PTSD on the report of Dr. RDM.  

In May 1997, the veteran was awarded SSA disability benefits, 
based on impairment including inter alia anxiety depression, 
major affective disorder-depression, and PTSD related to 
Vietnam.  Per the SSA disability file, the psychiatric 
disorders were based on the diagnoses of Dr. RDM.  

In November 1997, Dr. RDM wrote to VA and reiterated his 
opinion that the veteran did indeed suffer from PTSD related 
to Vietnam.  Dr. RDM cited intrusive memories of Vietnam, 
vivid flashbacks and nightmares.  

Dr. RDM also stated that the veteran had delayed onset of 
PTSD that began with intrusive force in approximately 1994, 
increasing in intensity, and that the PTSD symptoms tended to 
exacerbate severe depression and psychotic symptoms in the 
past, including homicidal/suicidal thoughts.  

Dr. RDM added that the veteran tended to not dwell on his 
symptoms and that his symptoms would be masked by 
medications, making it difficult for VA to arrive at a 
correct diagnosis.  Dr. RDM reported the continuing diagnosis 
of anxiety depression with insomnia associated with chronic 
pain, major affective disorder-depression with intermittent 
psychosis, and PTSD-Vietnam.  

In January 1999, the veteran was examined by another VA 
psychiatrist who had access to the medical record and the 
claims file who stated that he did not meet DSM-IV criteria 
for PTSD, although he had some of the symptoms.  The VA 
examiner diagnosed depression, NOS, not service connected; 
anxiety, NOS, not service connected; intermittent explosive 
disorder; and chronic alcohol abuse.  

The VA examiner noted that the veteran's disability did not 
appear to be related to military service; rather, the primary 
psychiatric diagnosis was present prior to military 
enlistment and was not aggravated by active service.  

In March 2001, the veteran was examined by a psychologist, 
Dr. RSS, who diagnosed PTSD from 1994 to the present, alcohol 
abuse in full remission and depressive disorder, NOS.  Dr. 
RSS noted that the veteran's personality assessment inventory 
confirmed Dr. RDM's earlier diagnosis of PTSD.  

The veteran was examined in May 2002 by two VA psychiatrists.  
The examiners reviewed the claims file and stated that the 
veteran's military experiences did not meet the DSM-IV 
stressor criteria and that his symptoms did not meet the DSM-
IV diagnostic criteria for PTSD.  

The VA examiners concluded that the veteran had an anxiety 
disorder that began sometime in the early 1990's following an 
injury while working in the mines and stated that the 
diagnosis of anxiety disorder was consistent with diagnoses 
made by other previous examiners.  They also found that the 
non-VA examiners appeared to have simply taken the veteran at 
his word as he described his subjective complaints and linked 
them to his military experience. The VA examiners also found 
no evidence in documents or on examination of actual 
psychosis.  Accordingly, The VA examiners diagnosed anxiety 
disorder NOS but stated their conclusion that the veteran did 
not have PTSD.  

Finally, the veteran was examined in August 2007 by a VA 
psychiatric resident and a supervising psychiatrist.  The 
examiners reviewed the claims file.  The diagnosis was that 
of anxiety disorder NOS unrelated to active military service, 
alcohol dependence, and mood disorder secondary to general 
medical condition.  

The VA examiners stated that the veteran appeared to be 
embellishing his PTSD-like symptoms and had historically 
provided inconsistent accounts of his claimed stressors.  
They also found that the veteran's in-service stressful 
events were insufficient to have caused PTSD.  

The VA examiners specifically noted that there had been no 
complaints of intrusive recollections of his service in 
Vietnam or reports of flashbacks or physiological reactivity.  
The veteran also was noted to have not exhibited emotional 
numbing or restricted affect or complained of emotional 
estrangement of amnesia.  His limited range of interests and 
activities seemed to be related to chronic health issues and 
fear of confrontation that might lead to legal problems for 
him.  The VA examiners noted that his difficulty with sleep 
seemed to be due to pain issues and frequent urination, by 
the veteran's own account.  

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 153 (1997).  

VA can only reject such a diagnosis on a finding that the 
preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 143-44.  

The Board notes initially that certain of the events 
identified by the veteran as stressors have been previously 
conceded as having occurred in service; what is at issue is 
the question of whether the veteran in fact has a supportable 
diagnosis of PTSD due to those stressors.  For the reasons 
discussed hereinbelow, the Board finds that the preponderance 
of the competent evidence is against finding a diagnosis of 
PTSD in this case.  

In this case, Dr. RDM (November 1997) and Dr. RSS (March 
2001) have diagnosed delayed-onset PTSD consequent to service 
in Vietnam.  However, contrary opinions were stated in 
November 1996, January 1999, May 2002, and August 2002, all 
of which found that the veteran did not have a symptoms 
sufficient to support a diagnosis of PTSD.  So, on this 
record, the relative weight of medical opinion is clearly 
against the claim.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The Board notes in this regard that just because a physician 
or other health care professional accepted the description of 
his active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the Board is 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

On careful review of the entire record, the Board also finds 
that the most probative and medically sound of the opinions 
are against a finding that a diagnosis of PTSD is established 
in this case.  The Board notes in this regard that the 
veteran had service in the Republic of Vietnam, but did 
receive any decoration that would reflect his having had 
combat with enemy.  

First, greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The examiners, who reviewed the complete medical record and 
claims file, uniformly found that the record did not have 
support a diagnosis of PTSD.  Those examiners who asserted 
that the veteran had PTSD are not shown to have had access to 
any treatment records other than their own clinical records, 
and both Drs. MF and Dr. RSS appear to have relied on the 
diagnosis of Dr. RDM who had long history of treating the 
veteran for variously diagnosed psychopathology.  

Accordingly, the Board finds that the opinions that are 
demonstrably based on a thorough review of the entire medical 
record are those against the claim.    

Second, a factor for assessing the probative value of a 
medical opinion is the thoroughness and detail of that 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
All of the psychiatrists and psychologists have provided some 
degree of clinical rationale for their various findings.  

However, the analyses of the VA examiners are extremely 
detailed in explaining that the clinical evidence is against 
a diagnosis of PTSD and, most recently, have meaningfully 
addressed and discounted the contrary opinions diagnosing of 
PTSD.  The Board in this regard finds that the medical 
opinion favorable the claim basically comes from one source 
and is based on a minimal discussion of the clinical symptoms 
that should support a diagnosis of PTSD.  

The veteran's attorney asserted a letter in July 2002 that 
the opinion of Dr. RDM should be afforded greater weight 
because he had treated the veteran over a six-year period.  
However, the Court has expressly declined to adopt a rule 
that accords greater weight to the opinion of the veteran's 
treating physician over a VA or other physician.  Winsett v. 
West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 
169, 176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993).  

In addition to the medical evidence, the Board has considered 
lay evidence, including the veteran's correspondence to VA 
and including an August 2002 statement by the veteran's wife 
generally describing the veteran's PTSD-like symptoms.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
veteran's wife is accordingly competent to report the 
veteran's symptoms as witnessed by her.  

However, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis.  Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  While the veteran's wife is 
competent to report symptoms characteristic of PTSD, her 
statement is not competent to show a diagnosis of PTSD.  

The Board notes at this point that the Court expressed some 
concern that the decision of the Board might be inconsistent, 
in that an earlier VA examination (May 2002 examination by VA 
psychiatrists) had found that information about the stated 
stressors not to be credible.  The Court remanded the case to 
the Board to explain any apparent inconsistency.  

On review, there was no inconsistency in the August 2004 
decision.  The happening of an event claimed as a 
"stressor" in causing PTSD is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
8 (1993).  Conversely, the sufficiency of a stressor to 
support a diagnosis of PTSD is a medical determination.  West 
(Carlton) v. Brown, 7 Vet. App. 70 (1994).  

In other words, the Board is within its authority as 
adjudicator to find that statements made about stressful 
events by the veteran are credible, even though the VA 
medical examiners may not agree.  Similarly, the VA medical 
examiners are within their authority in commenting on factors 
such as the statements and demeanor of the veteran during an 
interview and its independent review of the record in 
determining whether a specific symptom or event is sufficient 
to support a diagnosis of PTSD.  

Here, the Board notes that any apparent confusion is resolved 
by the subsequent VA examination in August 2007 when the 
examiners were directed to consider the stressors as credible 
but nonetheless stated an opinion that those identified 
events were not sufficient to cause PTSD.  

The VA examiners also determined that the veteran had not 
exhibited symptoms sufficient to render a diagnosis of PTSD.  
As such, without a supportable diagnosis of PTSD, the claim 
of service connection on this basis must be denied.  

The medical evidence also shows that the veteran has been 
variously diagnosed with an anxiety disorder and major 
depressive disorder.   However, a veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In this case, there is no medical opinion showing a 
relationship between any innocently acquired psychiatric 
disorder and a documented event or incident of the veteran's 
military service that included duty in the Republic of 
Vietnam.  

In regard to the anxiety disorder, a VA examiner specifically 
did opine that the anxiety disorder was not related to 
military service and that the veteran did not have any 
psychiatric disorder as a result of or aggravated by his 
military service.  

Based on this record, the Board concludes that the criteria 
for service connection for an innocently acquired psychiatric 
disorder claimed as PTSD are not met.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As the preponderance of the evidence is against these claim 
the benefit-of-the-doubt rule does not apply.  Gilbert, id; 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for an innocently acquired psychiatric 
disorder claimed as PTSD is denied.  


____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


